PER CURIAM.
These two appeals from judgments entered by the Tax Court were argued before us back-to-back. We consolidate them for purposes of this opinion because they each involve the proper method for assessing the real property tax on segments of pipeline used for interstate transmission of natural gas.
The matters have had .a difficult, protracted procedural history. They involve a number of different municipalities and tax years that stretch back to 1984. The parties have been able to settle some of their disputes over the course of the litigation. After reviewing the records in these matters, we have concluded that, since no final judgment has been entered in the Tax Court for those properties located in the townships of Scotch Plains and Berkeley Heights, the appeals are technically interlocutory. Considering the age of these matters and their significance to the parties, however, we decline to dismiss them as interlocutory. Instead, we now grant plaintiff Texas Eastern Transmission Corporation (Texas Eastern) leave to appeal nunc pro tunc.
Texas Eastern urges that the Tax Court erred: (1) in its determination of an appropriate depreciation rate; (2) in including easement acquisition cost as a factor in setting replacement cost, (8) by adding 20% to reflect indirect costs in conjunction with replacement cost; and (4) by entering judgment on certain counterclaims asserted in 1986 by the townships of Chatham, Morris, and East Amwell. We have reviewed the records in these matters and have concluded there is no basis for appellate intervention. Substantially for the reasons expressed by Tax Court Judge Pizzuto in his opinion reported at 13 N.J.Tax 24 (1992), we affirm. *128As to the counterclaims, we can perceive no basis to conclude that Judge Pizzuto abused his discretion in holding that a delay in submitting final valuation figures did not constitute a withdrawal of the municipalities’ counterclaims. In light of the recognized expertise of Tax Court judges in such matters, the record contained a sufficient basis to compute a value of the Chatham pipeline, notwithstanding certain testimony on that issue may have referred to an incorrect diameter.
Affirmed.